Citation Nr: 1401189	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process and which will be considered in the evaluation of this claim.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran is seeking entitlement to service connection for a bilateral hip disorder.  He has asserted that his current bilateral hip disorder is secondary to his service-connected right and left knee disabilities, as his bilateral knee problems have resulted in an abnormal, limping gait, which has caused and/or aggravated his current bilateral hip disorder.  

Review of the record shows the Veteran has been diagnosed with ischial bursitis in his bilateral hips.  See October 2009 VA treatment record; February 2011 statement from Dr. M.C.  

In support of his claim, the Veteran has submitted several statements from medical professionals which purport to relate the Veteran's current bilateral hip disorder to his service-connected right and left knee disabilities.  In April 2008, Dr. R.G. stated that he feels the Veteran's knee injuries led to discomfort and caused him to limp, which placed stress on his spine and caused a significant amount of his current difficulties.  Likewise, in February 2011, Dr. M.C. stated that it seems reasonable that the Veteran's hip problems are connected to his knee issues in terms of causing increased hip problems, noting that, because his knees have not allowed him to walk normally, this has affected his hips.  

Despite the foregoing, the Veteran has not been afforded a VA examination in conjunction with this claim and there is no VA medical opinion which addresses whether the Veteran's current bilateral hip disability is secondary to his service-connected right and left knee disabilities.  

Under the VCAA, VA is obligated to provide an examination where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is competent evidence of a current bilateral hip disability and evidence which indicates that the current hip disorder may be associated with the Veteran's service-connected right and left knee disabilities.  

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current bilateral hip disability is secondary to his service-connected right and left knee disabilities.  See 38 C.F.R. § 3.159(c)(4) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision in this case. 

In this context, the Board notes that the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

While on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers.  In this regard, the Board notes that, while the evidentiary record contains VA outpatient treatment records from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, dated from 1991 to 2009, neither the paper nor the paperless claims file contain VA treatment records dated from 2009 to the present.  While on remand, the RO/AMC should obtain all VA treatment records dated from 2009 to the present, as well as any other treatment records identified by the Veteran.  

After the foregoing has been completed, the AOJ should also review the records obtained in connection with the aforementioned development requests and conduct any additionally indicated development deemed necessary for the adjudication of such claims.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his service-connected bilateral hip disability since service.  The Veteran should be requested to submit all identified records or provide a consent and authorization form in order for VA to obtain the identified records.  All reasonable attempts should be made to obtain any identified records.  

Obtain all outstanding VA treatment records from the VAMC in Oklahoma City, Oklahoma, dated from 2009 to the present.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination with an orthopedist to determine the etiology of his bilateral hip disorder. It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions. All medically necessary tests should be performed. After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all disabilities of the hips and offer an opinion as to the following:

a) Whether it is at least as likely as not (a 50% or higher degree of probability) that any bilateral hip disabilitie(s) are causally related to the Veteran's service.

b) Whether it is at least as likely as not (a 50% or higher degree of probability) that any bilateral hip disability is proximately due to, or caused by, the Veteran's service-connected postoperative internal derangement of the right knee or degenerative joint disease of the left knee disabilities.

c) Whether it is at least as likely as not (a 50% or higher degree of probability) that any bilateral hip disability has been aggravated by the Veteran's service-connected postoperative internal derangement of the right knee or degenerative joint disease of the left knee disabilities. For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

d) In answering the foregoing, the VA physician must consider all lay and medical evidence of record.  The physician must also note that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted. 

e) A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


